DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 10-15); Species A: Figs 3A, 3B, 4, & 9; Subspecies I: Figs 2 & 5 in the reply filed on 11/10/22 is acknowledged.
Claims 1-9 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/22.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 13 is objected to because of the following informalities: for better claim construction and consistency throughout the claims the examiner suggests the following amendment:
Claim 13: -- The device of claim 10, wherein the triangular prism-shaped support comprises [[a]] a first sliding mechanism and a second sliding mechanism coupled to one another and to a base to form the triangular prism-shaped support.-- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regrading claim 11, claim 11 can not depend upon itself. For this action only the examiner interprets claim 11 to depend from claim 10. Appropriate correction is required. 
Claim 11 recites the limitation "the guide" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the substantially triangular base" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


The examiner suggests the following amendment for claim 11: 

Claim 11: -- The device of claim 10 [[11]], wherein the slidable rack comprises:
a triangular base extending in a first direction that is substantially perpendicular to a surface of the structure and configured to slide back and forth along the triangular prism-shaped support 
a member including a proximal end coupled to the triangular base and including a distal end, the member extending in a second direction that is perpendicular to the first direction, the second direction being substantially vertical and parallel to the surface;
a first arm assembly coupled to the member and extending in the first direction adjacent to the first notches that open toward the triangular base; and
a second arm assembly coupled to the distal end of the member, the second arm assembly including a plurality of second notches.—Appropriate correction is required. 


Regarding claim 12, how do the “a first plurality of notches” and the “a second plurality of notches” relate to the “plurality of notches” previously claimed in lines 9-10 of  claim 11. Are they the same notches? Or is the applicant claiming new notches in claim 12 that are separate from the notches claimed in lines 9-10 of claim 11?


The examiner suggests the following amendment for claim 12: 

Claim 12: -- The device of claim 11, wherein the first arm assembly comprises:
a first u-channel structure on a first side of the triangular base and including a first plurality of first notches that open toward the triangular base; and
a second u-channel structure on a second side of the triangular base and including a second plurality of first  notches that open toward the triangular base. – Appropriate correction is required. 

Claim 14 recites the limitation "the substantially triangular base" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regrading claim 14, claim 10 does not claim “a triangular base”. Claim 11 is the only claim that claims “a triangular base” therefore it is unclear if claim 14 should depend upon claim 10 or claim 11? For this action only the examiner interprets claim 14 to depend upon claim 11. Appropriate correction is required. 

The examiner suggests the following amendment for claim 14:

Claim 14: -- The device of claim 11 [[10]], wherein the 


Claim 15 recites the limitation "the plurality of notches of the first and second arm assemblies" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the substantially triangular base" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regrading claim 15, claim 10 does not claim “a plurality of notches”, “first and second arm assemblies” and “a triangular base”. Claim 11 is the only claim that claims  “a plurality of notches”, “first and second arm assemblies” and “a triangular base” therefore it is unclear if claim 15 should depend upon claim 10 or claim 11? For this action only the examiner interprets claim 15 to depend upon claim 11. Appropriate correction is required. 

The examiner suggests the following amendment for claim 15:

Claim 15: -- The device of claim 11 [[10]], wherein the plurality of notches of the first and second arm assemblies and the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hepner 2009/0288578 in view of Hepner 2009/0230205.

Regarding claim 10, discloses  a device (Fig 12) comprising:
a triangular prism-shaped support (Fig 12, #199)  capable of being coupled to a mounting base; and
a slidable rack (Fig 12, #1200) configured to slide back and forth along the triangular prism-shaped support (Fig 12, #199).

Hepner ‘578 has been discussed above but does not explicitly teach a mounting base configured to couple to a structure; wherein the triangular prism-shaped support is coupled to the mounting base.

Hepner ‘205 discloses a device (Fig 13) comprising a mounting base (Fig 13, #700) configured to couple to a structure; and a triangular prism-shaped support (Fig 13, #1100) wherein the triangular prism-shaped support (Fig 13, #1100) is coupled to the mounting base (Fig 13, #700).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple a mounting base (Hepner ‘205, Fig 13, #700) to the triangular prism-shaped support (Hepner ‘578, Fig 12, #199) of Hepner ‘578 in order to support the triangular prism-shaped support (Hepner ‘578, Fig 12, #199) above a ground surface or ground support. 

Regarding claim 13, modified Hepner ‘578  discloses the device wherein the triangular prism-shaped support (Hepner ‘578, Fig 12, #199) comprises a first sliding mechanism (left side) and a second sliding mechanism (right side) coupled to one another and to a base (bottom) to form the triangular prism-shaped support (Hepner ‘578, Fig 12, #199).


Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Primary Examiner, Art Unit 3631